      Case 5:21-cv-00060-TKW-EMT Document 16 Filed 08/23/21 Page 1 of 2



                                                                          Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

NORQUEKES LANEAL CALHOUN,
FDOC Inmate No. 163994,
    Plaintiff,

vs.                                               Case No.: 5:21cv60/TKW/EMT

GILEAD SCIENES, INC.,
    Defendant.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 15). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

comply with a court order. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     This case is DISMISSED without prejudice for failure to comply with

a court order.

      3.     The Clerk shall enter judgment in accordance with this Order and close
      Case 5:21-cv-00060-TKW-EMT Document 16 Filed 08/23/21 Page 2 of 2



                                                                   Page 2 of 2

the case file.

       DONE and ORDERED this 23rd day of August, 2021.

                              T. Kent Wetherell, II
                             T. KENT WETHERELL, II
                             UNITED STATES DISTRICT JUDGE




Case No.: 5:21cv60/TKW/EMT
